UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [] Preliminary Proxy Statement. [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials. [] Soliciting Material Pursuant to §240.14a-12 TORTOISE CAPITAL RESOURCES CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: (3) Filing Party: Date Filed: Tortoise Capital Resources Meeting Date: April 8, 2011 Toll Free Phone #: 866-450-8470 Draft Solicitation Script Greeting: Hello, is Mr./Ms. available please? Hi Mr./Ms., my name is and I am calling on behalf of Tortoise Capital Resources on a recorded line.Recently we sent you proxy materials for the upcoming Annual Meeting of Stockholders to be held on April 8, 2011 and have not received your proxy. Your Fund’s Board of Directors is recommending that you vote in favor of the proposals.Would you like to vote along with the recommendations of the board? For the record, would you please state your full name and mailing address? Are you authorized to vote on all shares? Again, my name is, a proxy voting specialist on behalf of Tortoise Capital Resources. Today’s date is and the time is (am/pm) Eastern Time. Mr./Ms., I have recorded your [FAVORABLE / AGAINST / ABSTAIN] vote for all of your Tortoise Capital Resources accounts and will be sending you a written confirmation for each.If you wish to make any changes you may contact us by calling 1-866-450-8470. Thank you very much for your participation and have a great day/evening. If Not Received: I can resend the materials to you. Can you please verify your mailing address? (Verify entire address, including street name, number, town, state & zip) Do you have an email address this can be sent to? (If yes, enter e-mail address in the notes and read it back phonetically to the stockholder) (If not, continue with standard script) Thank you. You should receive these materials shortly and the materials will inform you of the methods available to you to cast your vote, one of which is to call us back at the toll free number listed in the material. IfNot Interested: (use rebuttal) I am sorry for the inconvenience. Please be aware that as a stockholder, your vote is very important.Please fill out and return your proxy card at your earliest convenience.If you would rather not do that, you can always vote via the other methods outlined in the proxy materials. Thank you again for your time today, and have a wonderful day/evening. ANSWERING MACHINE MESSAGE: Hello, my name is and I am a proxy voting specialist for Tortoise Capital Resources. You should have received proxy material in the mail concerning the Annual Meeting of Stockholders to be held on April 8, 2011. Your participation is very important.To vote over the telephone, call toll-free at 1-866-450-8470and a proxy voting specialist will assist you with voting your shares.Specialists are available Monday through Friday, 9:30 AM to 9:00 PM and Saturday 10:00AM to 6:00 PM Eastern Time.Voting takes just a few moments and will benefit all stockholders. Thank you for your prompt attention to this matter. AUTOMATED ANSWERING MACHINE MESSAGE: Hello, this is the Broadridge Proxy Service Center calling with an important message on behalf of Tortoise Capital Resources.You should have received proxy material in the mail concerning the Annual Meeting of Stockholders to be held on April 8, 2011. Your participation is very important.To vote over the telephone, call toll-free at 1-866-450-8470 and a proxy voting specialist will assist you with voting your shares.Specialists are availableMonday through Friday, 9:30 AM to 9:00 PM and Saturday 10:00AM to 6:00 PM Eastern Time.Voting takes just a few moments and will benefit all stockholders. Thank you for your prompt attention to this matter. INBOUND - CLOSED RECORDING: “Thank you for calling the Broadridge Proxy Services Center for Tortoise Capital Resources.Our offices are now closed.Please call us back during our normal business hourswhich are, Monday through Friday, 9:30 AM to 9:00 PM and Saturday 10:00 AM to 6:00 PMEastern Time.Thank you.” INBOUND - CALL IN QUEUE MESSAGE: “Thank you for calling the Broadridge Proxy Services Center for Tortoise Capital Resources. Our proxy specialists are currently assisting other stockholders.Your call is important to us.Please continue to hold and your call will be answered in the order in which it was received.” END OF CAMPAIGN MESSAGE: “Thank you for calling the Broadridge Proxy Services Center for Tortoise Capital Resources. The Stockholder meeting has been held and as a result, this toll free number is no longer in service for proxy related stockholder calls. If you have questions about your Tortoise Capital Resources, please contact your Financial Advisor or call Tortoise Capital Resources at 1-866-362-9331. Thank you for investing with Tortoise Capital Resources."
